Case 1:20-cv-23318-DPG Document 1 Entered on FLSD Docket 08/10/2020 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                                CASE NO.

  DAISY PEDRAZA,

           PLAINTIFF,

  v.

  CARNIVAL CORPORATION, a
  Foreign Profit Corporation,

        DEFENDANT.
  ______________________________/
              COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

          DAISY PEDRAZA, by and through undersigned counsel, hereby sues Defendant,
 CARNIVAL CORPORATION (hereinafter referred to as “Defendant”), and alleges as follows:
                                    GENERAL ALLEGATIONS

       1) The is an action for damages in excess of the sum specified by 28 U.S.C. § 1332, not

          inclusive of attorneys’ fees and costs. Alternatively, if diversity jurisdiction does not

          apply, then this matter falls under the admiralty and maritime jurisdiction of this

          Court.

       2) At all times material and relevant hereto, DAISY PEDRAZA, was a resident of

          Miami-Dade County, Florida and is otherwise sui juris.

       3) At all times material and relevant hereto, Defendant is a foreign corporation with its

          principal place of business in Miami-Dade County, Florida.

       4) At all times material and relevant hereto, Defendant personally or through an agent:

          a. Operated, conducted, engaged in or carried on business or business ventures in the
             State of Florida and/or had an office or agency in the State of Florida;



                                               IRWIN AST, P.A.
                           2121 Southwest 3rd Avenue, Suite 401, Miami, Florida 33129
                                     Tel: 305-307-5208 | Fax: 305-901-5639
                                                  Page 1 of 9
Case 1:20-cv-23318-DPG Document 1 Entered on FLSD Docket 08/10/2020 Page 2 of 9



        b. Was engaged in substantial activity within the State of Florida;

        c. Operated vessels in the waters of the State of Florida;

        d. Committed one or more of the acts stated in Florida Statutes, Sections 48.081,
           48.181 or 48.193;

        e. The acts of Defendant set out in this Complaint occurred in whole or in part in the
           State of Florida; and

        f. Defendant, as a common carrier, was engaged in the business of providing to the
           public and to Plaintiff in particular, for compensation, vacation cruises aboard the
           vessel VICTORY.

     5) At all times material hereto, Defendant is subject to the jurisdiction of the Courts of

         this state.

     6) On April 20, 2019, Defendant owned, managed, controlled, operated, maintained

         and/or had exclusive possession of VICTORY (hereinafter referred to as “the

         vessel”).

     7) At that time and place, DAISY PEDRAZA, was a paying passenger on the vessel,

         which was in navigable waters.

     8) At that time and place and at all relevant times hereto, Defendant’s agents, servants,

         and employees acted within the course and scope of their employment.

     9) On May 29, 2020, due to the ongoing COVID-19 pandemic, Defendant by and

         through its agents and/or employees agreed to extend the statute of limitations for this

         matter to August 12, 2020.


         COUNT I— NEGLIGENT FAILURE TO WARN AGAINST DEFENDANT

        DAISY PEDRAZA, hereinafter reaffirms and re-alleges each and every allegation
 contained in the General Allegations, as if fully set forth herein and further alleges:
     10) At all times material hereto, Defendant owed a duty to provide passengers, such as



                                               IRWIN AST, P.A.
                           2121 Southwest 3rd Avenue, Suite 401, Miami, Florida 33129
                                     Tel: 305-307-5208 | Fax: 305-901-5639
                                                  Page 2 of 9
Case 1:20-cv-23318-DPG Document 1 Entered on FLSD Docket 08/10/2020 Page 3 of 9



        DAISY PEDRAZA with reasonable care under the circumstances.

     11) At all times material hereto, it was the duty of Defendant to warn passengers, such

        as DAISY PEDRAZA, of dangers that were known, or reasonably should have been

        known, to Defendant in places where passengers (like Plaintiff) are invited to or may

        reasonably be expected to visit.

     12) On or about April 20, 2019, DAISY PEDRAZA was at or near the 24/7 pizza station

        area aboard Defendant’s vessel, which is a place that DAISY PEDRAZA was

        invited to by Defendant and a place Defendant reasonably expected DAISY

        PEDRAZA to be in during the cruise.

     13) On or about April 20, 2019, Defendant and/or its agents, servants and/or employees

        breached its duty to warn DAISY PEDRAZA through the following acts and/or

        omissions:

       a. Failure to warn DAISY PEDRAZA of the unreasonably wet and slippery condition of
          the subject area; and/or

       b. Failure to warn DAISY PEDRAZA of the risks and/or dangers associated with the
          unreasonably wet, slippery, and hazardous flooring surface of the subject area,
          including but not limited to hazardous coefficient of friction in light of the wet and/or
          slippery condition of the flooring surface; and/or

       c. Failure to warn passengers and DAISY PEDRAZA of other slip and fall accidents
          previously occurring in same area, same deck and/or same flooring surface.

     14) The above acts and/or omissions caused and/or contributed to DAISY PEDRAZA

        being severely injured, because DAISY PEDRAZA would not have walked on the

        wet and/or slippery floor had Defendant and/or its agents, servants and/or employees

        adequately warned and/or communicated the foregoing to DAISY PEDRAZA.

     15) At all times material hereto, the surface of the subject area was unreasonably wet,

        slippery, and/or dangerous.


                                             IRWIN AST, P.A.
                         2121 Southwest 3rd Avenue, Suite 401, Miami, Florida 33129
                                   Tel: 305-307-5208 | Fax: 305-901-5639
                                                Page 3 of 9
Case 1:20-cv-23318-DPG Document 1 Entered on FLSD Docket 08/10/2020 Page 4 of 9



     16) At all times material hereto, Defendant knew of the foregoing dangerous conditions

         causing DAISY PEDRAZA’s incident and failed to correct and/or warn the Plaintiff

         about them, or the foregoing dangerous conditions existed for a sufficient length of

         time so that Defendant, in the exercise of reasonable care under the circumstances,

         should have learned of them and corrected and/or warned the Plaintiff about them. As

         it relates to conditions that Defendant contends it did not create, Defendant’s

         knowledge was or should have been acquired through prior incident(s) and/or through

         its maintenance and/or inspections of the subject area.

     17) As a direct result of one or more of the above-mentioned acts of negligence or

         omissions, DAISY PEDRAZA, suffered serious personal injuries, pain and

         suffering, disability, physical         impairment,       disfigurement, mental   anguish,

         inconvenience, aggravation of a disease or physical defect, loss of capacity for the

         enjoyment of life, expense of hospitalization, expense of medical care, expense of

         nursing care and medical treatment, loss of earnings in the past and loss of ability to

         earn money in the future. These losses are permanent and continuing in nature and

         DAISY PEDRAZA will continue to suffer these losses in the future.

        WHEREFORE, DAISY PEDRAZA, hereby demands judgement for damages, costs and
 interest against Defendant, together with whatever other relief the Court deems just and
 appropriate.


      COUNT II – NEGLIGENT FAILURE TO MAINTAIN AGAINST DEFENDANT

        DAISY PEDRAZA, hereinafter reaffirms and re-alleges each and every allegation
 contained in the General Allegations, as if fully set forth herein and further alleges:
     18) At all times material hereto, Defendant owed a duty to provide passengers, such as

         DAISY PEDRAZA with reasonable care under the circumstances.


                                               IRWIN AST, P.A.
                           2121 Southwest 3rd Avenue, Suite 401, Miami, Florida 33129
                                     Tel: 305-307-5208 | Fax: 305-901-5639
                                                  Page 4 of 9
Case 1:20-cv-23318-DPG Document 1 Entered on FLSD Docket 08/10/2020 Page 5 of 9



     19) At all times material hereto, it was the duty of Defendant to maintain the deck at or

        near the 24/7 pizza station in a reasonably safe condition.

     20) On or about April 20, 2019, Defendant and/or its agents, servants and/or employees

        breached its duty through the following acts and/or omissions:

        a. Failure to adequately and regularly inspect the deck of its premises at or near the
           24/7 pizza station area, to determine whether it was unreasonably wet or slippery;
           and/or

        b. Failure to maintain the surface at or near the 24/7 pizza station area where
           Plaintiff’s incident occurred in a reasonably safe condition in light of the
           anticipated use of the dining and/or beverage area; and/or

        c. Failing to follow the manufacturer of the subject flooring surface’s instructions for
           cleaning and/or maintaining the deck; and/or

        d. Failure to maintain the surface at or near the 24/7 pizza station area in a reasonably
           safe condition if/when the subject area floor became wet, or too slippery,
           including, but not limited to, closing off the subject area that was dangerously
           slippery, and/or placing signage to warn passengers of hazardous areas.

     21) The above acts and/or omissions caused and/or contributed to DAISY PEDRAZA

        being severely injured, because DAISY PEDRAZA’s incident would not have

        occurred but for Defendant’s failure to adequately inspect and/or maintain the subject

        area.

     22) At all times material hereto, the surface of the subject area was unreasonably wet,

        slippery, and dangerous.

     23) At all times material hereto, Defendant knew of the foregoing dangerous conditions

        causing DAISY PEDRAZA incident and did not correct them, or the conditions

        existed for a sufficient length of time so that Defendant, in the exercise of reasonable

        care under the circumstances, should have learned of them and corrected them. This

        knowledge was or should have been acquired through Defendant’s maintenance


                                              IRWIN AST, P.A.
                          2121 Southwest 3rd Avenue, Suite 401, Miami, Florida 33129
                                    Tel: 305-307-5208 | Fax: 305-901-5639
                                                 Page 5 of 9
Case 1:20-cv-23318-DPG Document 1 Entered on FLSD Docket 08/10/2020 Page 6 of 9



         and/or inspections at or near the 24/7 pizza station area and/or through prior incidents

         involving passengers injured due to the wet floor in the subject area on Defendant’s

         vessels and/or Defendant’s similar vessels using the same flooring surface.

     24) As a direct result of one or more of the above-mentioned acts of negligence or

         omissions, DAISY PEDRAZA, suffered serious personal injuries, pain and

         suffering, disability, physical         impairment,       disfigurement, mental   anguish,

         inconvenience, aggravation of a disease or physical defect, loss of capacity for the

         enjoyment of life, expense of hospitalization, expense of medical care, expense of

         nursing care and medical treatment, loss of earnings in the past and loss of ability to

         earn money in the future. These losses are permanent and continuing in nature and

         DAISY PEDRAZA will continue to suffer these losses in the future.

        WHEREFORE, DAISY PEDRAZA, hereby demands judgement for damages, costs and
 interest against Defendant, together with whatever other relief the Court deems just and
 appropriate.


                COUNT III – GENERAL NEGLIGENCE AGAINST DEFENDANT

        DAISY PEDRAZA, hereinafter reaffirms and re-alleges each and every allegation
 contained in the General Allegations, as if fully set forth herein and further alleges:
     25) At all times material hereto, Defendant owed a duty to provide passengers, such as

         DAISY PEDRAZA with reasonable care under the circumstances.

     26) On or about April 20, 2019, Defendant and/or its agents, servants and/or employees

         breached its duty to provide DAISY PEDRAZA with reasonable care under the

         circumstances through the following acts and/or omissions:

        a. Failure to maintain the subject area in a clean and dry condition; and/or

        b. Failure to adequately and regularly inspect the subject area for wet and/or slippery


                                               IRWIN AST, P.A.
                           2121 Southwest 3rd Avenue, Suite 401, Miami, Florida 33129
                                     Tel: 305-307-5208 | Fax: 305-901-5639
                                                  Page 6 of 9
Case 1:20-cv-23318-DPG Document 1 Entered on FLSD Docket 08/10/2020 Page 7 of 9



           conditions; and/or

       c. Failure to adequately and regularly monitor the subject area to maintain it free of
          wet and slippery conditions; and/or

       d. Failure to regularly and adequately clean the subject area; and/or

       e. Failure to close off and/or place warning signs on or around the wet and slippery
          areas of the subject deck; and/or

       f. Failure to promulgate and/or enforce adequate policies and procedures to ensure
          that the subject area is adequately and regularly inspected, monitored, cleaned and
          maintained free of wet and slippery conditions; and/or

       g. Failure to promulgate and/or enforce adequate policies and procedures to ensure
          that warnings signs are placed on or around wet and/or slippery areas and/or that
          such wet and/or slippery areas are closed off; and/or

       h. Failure to analyze prior slip-and-fall accidents aboard Defendant’s vessels
          occurring in the same area and/or type of flooring surface so as to remedy such
          hazardous conditions; and/or

       i. Failure to correct hazardous conditions following other slip and fall accidents in
          the same area and/or type of flooring surface; and/or

       j. Failure to utilize a reasonably safe flooring surface in light of the anticipated traffic
          and anticipated purpose of the area; and/or

       k. Failure to retrofit flooring surface in light of the anticipated traffic and anticipated
          purpose of the area; and/or

       l. Failure to test and/or adequately evaluate flooring surface in light of the anticipated
          traffic and anticipated purpose of the area; and/or

       m. Failure to have a non-slip or non-skid flooring surface on the subject area; and/or

       n. Failure to place rubber mats or apply a non-slip or non-skid substance for the
          flooring surface on or around the subject area; and/or

       o. Failure to adequately test the coefficient of friction and slip resistance of the
          subject flooring surface before opening it up to passengers and Plaintiff; and/or

       p. Failure to instruct passengers and the Plaintiff concerning proper footwear when
          walking on the subject flooring surface and/or the subject area.

     27) The above acts and/or omissions caused and/or contributed to DAISY PEDRAZA


                                              IRWIN AST, P.A.
                          2121 Southwest 3rd Avenue, Suite 401, Miami, Florida 33129
                                    Tel: 305-307-5208 | Fax: 305-901-5639
                                                 Page 7 of 9
Case 1:20-cv-23318-DPG Document 1 Entered on FLSD Docket 08/10/2020 Page 8 of 9



          being severely injured, because DAISY PEDRAZA’s incident would not have

          occurred but for such acts and/or omissions.

      28) At all times material hereto, Defendant knew of the foregoing dangerous conditions

          causing DAISY PEDRAZA’s incident and did not correct them, or the conditions

          existed for a sufficient length of time so that Defendant, in the exercise of reasonable

          care under the circumstances, should have learned of them and corrected them. This

          knowledge was or should have been acquired through Defendant’s maintenance

          and/or inspections at or near the 24/7 pizza station area and/or through prior incidents

          involving passengers injured due to the wet floor in the subject area on Defendant’s

          vessels and/or Defendant’s similar vessels using the same flooring surface.

      29) As a direct result of one or more of the above-mentioned acts of negligence or

          omissions, DAISY PEDRAZA, suffered serious personal injuries, pain and

          suffering, disability, physical        impairment,       disfigurement, mental   anguish,

          inconvenience, aggravation of a disease or physical defect, loss of capacity for the

          enjoyment of life, expense of hospitalization, expense of medical care, expense of

          nursing care and medical treatment, loss of earnings in the past and loss of ability to

          earn money in the future. These losses are permanent and continuing in nature and

          DAISY PEDRAZA will continue to suffer these losses in the future.

          WHEREFORE, DAISY PEDRAZA, hereby demands judgement for damages, costs and
 interest against Defendant, together with whatever other relief the Court deems just and
 appropriate.
                                   DEMAND FOR JURY TRIAL

          DAISY PEDRAZA does hereby demand trial by jury of all issues so triable as a matter of
 right.



                                               IRWIN AST, P.A.
                           2121 Southwest 3rd Avenue, Suite 401, Miami, Florida 33129
                                     Tel: 305-307-5208 | Fax: 305-901-5639
                                                  Page 8 of 9
Case 1:20-cv-23318-DPG Document 1 Entered on FLSD Docket 08/10/2020 Page 9 of 9



 Dated: August 10, 2020
 .


                                                           LAW OFFICE OF IRWIN AST
                                                           Attorneys for Plaintiff
                                                           2121 S.W. 3rd Avenue, Suite 401
                                                           Miami, Florida 33129
                                                           Tel: (305) 307-5208
                                                           Fax: (305) 901-5639
                                                           Email: irwin@astlawfirm.com
                                                                  leo@astlawfirm.com
                                                                  pleadings@astlawfirm.com

                                                           By:    /s/ Irwin Ast
                                                           Irwin Ast, Esq.
                                                           Fla. Bar No.: 0059879




                                              IRWIN AST, P.A.
                          2121 Southwest 3rd Avenue, Suite 401, Miami, Florida 33129
                                    Tel: 305-307-5208 | Fax: 305-901-5639
                                                 Page 9 of 9
